        Case: 3:19-cv-00850-jdp Document #: 20 Filed: 07/16/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 JOSÉ SALINAS,

                               Plaintiff,
                                                                     OPINION and ORDER
        v.
                                                                          19 cv-850-jdp
 BRETT N. WILFRID and JOSEPH BALLES,

                               Defendants.


       Plaintiff José Salinas, appearing pro se, alleges that school officials violated his rights by

stopping him from shadowing his fifth-grade son full-time at Madison’s Sandburg Elementary

School. Salinas also alleges that he was wrongfully arrested and incarcerated after he attempted

to protest the decision. Defendants Brett Wilfrid, the school’s principal, and Joseph Balles, the

school’s safety and security coordinator, filed a motion to dismiss Salinas’s claims against them,

Dkt. 7. Salinas responded in part by filing a document with a more detailed explanation of the

events underlying his lawsuit. Dkt. 15. I’ll construe that document as a supplement to his

original complaint.

       Despite Salinas’s supplemental allegations, he fails to state any claims for relief: parents

do not have a right to shadow their children while they are in school, his allegations do not

support discrimination or retaliation claims, and he has alleged nothing to suggest that he was

arrested without probable cause given that he was warned about trespassing on school grounds.

So I will grant defendants’ motion and dismiss the case.
        Case: 3:19-cv-00850-jdp Document #: 20 Filed: 07/16/20 Page 2 of 7



                                    ALLEGATIONS OF FACT

       At the beginning of the 2019 academic year, plaintiff José Salinas requested to attend

classes with his fifth-grade son at Sandburg Elementary. The school administration, led by

defendant Wilfrid, allowed Salinas to shadow his son full-time for the first two weeks of the

school year. Salinas characterized this as him “volunteering” at the school. On September 13,

Wilfrid called Salinas into his office for a meeting to discuss limiting the time Salinas shadowed

his son: Wilfrid suggested that Salinas volunteer about 90 minutes a day. Salinas refused. In

response to Wilfrid discussing how secure the school was for the children, Salinas made a

comment about “[turning] into the Hulk” Dkt. 15, at 4. I take Salinas to be saying that he

meant the comment as a suggestion that the school was not as secure from threats as Wilfrid

was suggesting. Salinas says that his “tone was good and [nonthreatening].” Id. But it’s clear

from Salinas’s allegations that Wilfrid took the comment as a threat of physical violence.

Salinas said that Wilfrid’s offer made him uncomfortable and that he intended on continuing

to shadow his son the entire day.

       Two days later, defendant Balles mailed Salinas a letter in which he outlined restrictions

on Salinas’s ability to be on school grounds. Dkt. 14. Balles stated that Salinas had been a

distraction in class, and he referred to Salinas’s comment about “[turning] into the Hulk.”

Id. at 1. Balles stated that Salinas would be required to schedule an appointment with Wilfrid

if he wished to enter any part of school grounds, including the parking lot and recreational

areas, and that these restrictions would be in effect through the 2019–20 school year. The

morning after receiving the letter, Salinas went onto school grounds to take his son to school.

After seeing police on the school grounds and fearing that he would be arrested, Salinas drove




                                                2
        Case: 3:19-cv-00850-jdp Document #: 20 Filed: 07/16/20 Page 3 of 7



away without dropping his son off. The police pulled Salinas over and issued him a ticket for

trespassing.

       Salinas later protested his ban from school grounds by walking to the school, wearing

signs he had made, and shouting that parents have a right to volunteer without time limits.

While Salinas was on his way to the school, a Madison police officer warned Salinas that he

would be arrested if he continued onto school property. Upon Salinas’s arrival at the school,

another officer warned Salinas that Salinas could not block traffic in the street. Salinas entered

school property and he was arrested for trespassing.

       Salinas was held overnight at the Dane County Jail. He wasn’t able to sleep that night,

and I take him to be saying that in the morning he discovered a threatening message on his

bed written in toothpaste by another detainee.



                                           ANALYSIS

       In his complaint, Salinas contends that defendants wrongfully separated him from his

child, discriminated against him, and retaliated against him in violation of his constitutional

rights. He also suggests that he was wrongfully arrested.

       Defendants raise numerous grounds in support of their motion to dismiss. Defendants

contend that Salinas did not accomplish proper service of his complaint and summons. The

Dane County Sheriff’s Office delivered copies of the summons and complaint to the Madison

Metropolitan School District Office, and the proof-of-service forms state that deputies served

process on Sherry Terrell-Webb, a person designated by law to accept service for defendants.

See Dkt. 6. But defendants have submitted a declaration from Terrell-Webb stating that she

was not authorized to accept service on behalf of defendants. Dkt. 11. If the motion to dismiss


                                                3
        Case: 3:19-cv-00850-jdp Document #: 20 Filed: 07/16/20 Page 4 of 7



hinged on this issue, I’d give Salinas a chance to submit evidence supporting the deputies’

characterization of Terrell-Webb as a person designated by law to accept service for defendants

and if need be give him another chance to accomplish service. But because I am dismissing the

case for other reasons I need not address the service issue further.

       Defendants also contend that the case should be dismissed for lack of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). Salinas’s complaint and supplement do not

suggest any reason to think that the parties are citizens of different states. Salinas does invoke

concepts that could support claims under federal law, including that he was discriminated and

retaliated against by the government-employee defendants. The problem for Salinas is that his

factual allegations do not support any federal claims.

       A motion to dismiss for failure to state a claim may be granted only if it appears beyond

a reasonable doubt that the plaintiff could prove no facts in support of his claim that would

entitle him to relief. Ashcroft v. Iqbal, 556 U.S. 662 (2009). The complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face,

and requires more than a mere possibility that the defendant has acted unlawfully. Id.

       Salinas states that he was wrongfully separated from his child in violation of his civil

rights. He concludes his supplement by stating that “[g]ood parents have the right to volunteer

without time limits” and that slavery is prohibited, and he cites Wisconsin statutes discussing

the University of Wisconsin System’s authority to make appointments for student assistants.

Dkt. 15, at 19–20. His discussions of slavery and the UW System don’t have anything to do

with the facts of this case, so he cannot proceed on claims under these theories. But pro se




                                                  4
          Case: 3:19-cv-00850-jdp Document #: 20 Filed: 07/16/20 Page 5 of 7



plaintiffs are generally not required to plead legal theories in their complaints. Small v. Chao,

398 F.3d 894, 898 (7th Cir. 2005).

         At the heart of the case is Salinas’s belief that he has a right to shadow his son at school

all day, every day. Parents have a substantive due process right to make decisions about the

care, custody, and control of their children. Troxel v. Granville, 530 U.S. 57, 65–66 (2000). But

courts have not extended that right to include unfettered access to their child’s school grounds.

See, e.g., Lovern v. Edwards, 190 F.3d 648, 656 (4th Cir. 1999) (plaintiff’s “assertions that school

administrators must provide him with boundless access to school property are ‘obviously

without merit’”); Mejia v. Holt Pub. Sch., No. 5:01-CV-116, 2002 WL 1492205, at *6 (W.D.

Mich. Mar. 12, 2002) (parental-control due process cases “do not extend or create a right of

parents to go onto school property for purposes of participating in the child's education”);

Ryans v. Gresham, 6 F. Supp. 2d 595, 602 (E.D. Tex. 1998) (“the case law pertaining to the

constitutional right of parents to direct the education of their children discloses no holding

even remotely suggesting that this guarantee includes a right to access to the classes in which

one's child participates”). So I conclude that Salinas does not state a substantive due process

claim.

         Salinas also cursorily mentions that defendants discriminated and retaliated against

him. In other circumstances I might give Salinas a chance to amend his complaint to develop

his basis for those theories. But Salinas already has supplemented his complaint with a detailed,

through recounting of the events. Nowhere does he explain how he was discriminated against.

For instance, he does not allege that parents of other races were allowed to shadow their

children all day. And Salinas does not plausibly allege that defendants’ decision to bar him

from school grounds was in retaliation for protected speech; the only reasonable reading of his


                                                  5
        Case: 3:19-cv-00850-jdp Document #: 20 Filed: 07/16/20 Page 6 of 7



allegations and the attached letter from Balles is that defendants’ actions were a response to

Salinas’s refusal to accept the proposal for limited shadowing and Salinas’s comments that they

considered threatening. So I conclude that Salinas fails to state any federal claims for relief

against defendants, and I will grant defendants’ motion to dismiss.

       Salinas also alleges that he was wrongfully arrested and he suggests that he was

threatened in jail. Salinas cannot proceed on claims about those events. An initial problem is

that Salinas doesn’t name police officers or jail staff as defendants. Ordinarily I would allow a

plaintiff to amend his complaint to name additional defendants. But it would be futile for

Salinas to amend his complaint in that way. A claim for wrongful arrest can be brought in

federal courts under the Fourth Amendment. But probable cause is an absolute defense to that

type of a claim, Chelios v. Heavener, 520 F.3d 678, 685 (7th Cir. 2008), and Salinas’s allegations

make clear that the police had probable cause to believe that he was trespassing: he was indeed

barred from school grounds. And any potential claim about Salinas’s time in jail is too far

removed from the school-shadowing claims to include it in this lawsuit. See Fed. R. Civ. P.

20(a)(2) (defendants may be joined together in lawsuit if claims “aris[e] out of the same

transaction, occurrence, or series of transactions or occurrences; and any question of law or fact

common to all defendants will arise in the action”).

       One final point. Salinas’s son presumably will be moving onto a new school (Sandburg

Elementary offers kindergarten through fifth grade), and it’s unclear whether the Madison

schools intend further restrictions against Salinas when the new school year resumes. Salinas’s

desire to control the education of his child is an understandable one, although his request for

full-time shadowing does not support any federal claim. Going forward, I encourage Salinas to




                                                6
        Case: 3:19-cv-00850-jdp Document #: 20 Filed: 07/16/20 Page 7 of 7



work in a respectful manner with school officials in addressing his concern about his son’s

education.



                                           ORDER

       IT IS ORDERED that defendants’ motion to dismiss, Dkt. 7, is GRANTED. The clerk

of court is directed to enter judgment for defendants and close the case.

       Entered July 16, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               7
